Name: Commission Regulation (EEC) No 1139/85 of 2 May 1985 on an invitation to tender for the sale of white sugar held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5. 85 Official Journal of the European Communities No L 119/ 13 COMMISSION REGULATION (EEC) No 1139/85 of 2 May 1985 on an invitation to tender for the sale of white sugar held by the Italian intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 1 . The Italian intervention agency shall issue an invitation to tender for the sale, on the Italian market, of the white sugar which it holds. The invitation to tender shall be in respect of the sugar's selling price. 2 . The standing invitation to tender shall relate to quantities of white sugar made up into lots within the meaning of Article 2 (2) of Regulation (EEC) No 258/72 and the characteristics of which are indicated in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Article 1 1 (3) and the second paragraph of Article 39 thereof, Whereas it is advisable, in view of the situation on the Italian ,market with regard to supply, to issue an invita ­ tion to tender for the sale, in lots, of the sugar held by the Italian intervention agency ; Whereas the general and detailed rules for the sale of intervention sugar by tender are laid down in Council Regulation (EEC) No 447/68 (3), as last amended by Regulation (EEC) No 1359/77 (4), and in Commission Regulation (EEC) No 258/72 (*), which shall apply to this invitation to tender, with the exception of Articles 5 (3) (b), 6 (4) and 7 ( 1 ) ; Whereas a minimum quantity per tender, appropriate to the intended use but at the same time encouraging the participation of the greatest possible number of prospective purchasers, should be prescribed ; Whereas the quality of the sugar to be sold falls within the categories specified in Council Regulation (EEC) No 793/72 of 17 April 1972 fixing the standard quality for white sugar (*) and Commission Regulation (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying in by intervention agen ­ cies of sugar manufactured from beet or cane harvested in the Community Q, as last amended by Regulation (EEC) No 1708/83 (8) ; whereas, moreover, a minimum price should, for all areas in Italy, be fixed per 100 kilograms on the basis of the intervention price applicable when the sugar is put up for sale ; whereas that minimum price should be quoted ex storage depot, goods laden and presented in the manner pres ­ cribed, but exclusive of internal taxes ; Article 2 The invitation to tender shall be conducted in accor ­ dance with the relevant provisions of Regulations (EEC) No 447/68 and (EEC) No 258/72 and with the provisions hereinafter set out. Article 3 1 . The period for the submission of tenders shall expire on Wednesday, 15 May 1985 at 9.30 a.m. 2. If, upon expiry of the period laid down in para ­ graph 1 , the quantities stated in the Annex have not been fully allocated, the Italian intervention agency shall issue further invitations to tender in respect of the remaining quantities until the latter have been fully allocated. 3 . For the purposes of paragraph 2, the period for the submission of tenders in response to the second and any subsequent invitation to tender shall : (a) begin on the first working day after expiry of the preceding time limit and (b) expire the following week, at 9.30 a.m. on Wednesday. 4. The time limits laid down in respect of this invi ­ tation to tender are expressed in Italian time. (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . 0 OJ No L 91 , 12. 4. 1968 , p. 5 . (4) OJ No L 156, 25. 6 . 1977, p. 7. 0 OJ No L 31 , 4. 2. 1972, p. 22. ( «) OJ No L 94, 21 . 4. 1972  p. 1 . f) OJ No L 246, 27. 9 . 1977, p. 12. (  ) OJ No L 166, 25. 6 . 1983, p. 15 . No L 119/14 Official Journal of the European Communities 3. 5 . 85 Article 4 An offer shall be valid only if : (a) the security specified in Article 5 ( 1 ) has been lodged or if the document concerning the lodging thereof is furnished to the Italian intervention agency before expiry of the time limit for the submission of tenders ; (b) it relates to a quantity of not less than 250 tonnes or, when the residual quantity of a lot is less than 250 tonnes, to that residual quantity ; (c) it includes a declaration by the tenderer that if his tender is successful he will remove the sugar within the prescribed time limit. Article 5 1 . A security of 3 ECU per 100 kilograms of sugar must be lodged by each tenderer. 2. The security shall be lodged in Italy. It may, at the tenderer's discretion, be lodged either in cash, in Italian currency, or in the form of a guarantee approved by Italy. 3 . If the security referred to in paragraph 1 of this Article or, where applicable, a part thereof is not released it shall be forfeit in respect of the quantity of sugar for which the obligations applicable have not been fulfilled. Article 6 The minimum price payable for the white sugar shall be as fixed, per 100 kilograms in respect of each lot, in the Annex hereto. The price for each lot is quoted ex storage depot, goods loaded on to the means of trans ­ port chosen by the purchaser and presented in the manner described in the Annex, but exclusive of internal taxes. Article 7 1 . The quantities for which contracts have been awarded, the price payable in each case and the quan ­ tities remaining shall immediately be notified to the Commission upon completion of each tendering procedure . 2. The Italian intervention agency shall, upon completion of each tendering procedure, publish notices stating the quantites for which contracts have been awarded and the quantities remaining, if any. Article 8 This Regulation shall enter into force on 7 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1985. For the Commission Frans ANDRIESSEN Vice-President 3 . 5. 85 Official Journal of the European Communities No L 119/15 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Partiets betegnelse Bezeichnung des Loses Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Reference number of the lot RÃ ©fÃ ©rence du lot Riferimento della partita Referentienummer van de partij a) Lagerholder / Lagerhalter / Ã ¥ÃÃ µÃ Ã ¸Ã Ã ½Ã ¿Ã  Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã · / Storer / Entreposeur / Immagazzinatore / Depothouder b) Oplagringssted / Lagerort / Ã §Ã Ã Ã ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ® ­ Ã ºÃ µÃ Ã Ã ·Ã  / Place of storage / Lieu d'entrepo ­ sage / Luogo di deposito / Opslagplaats MÃ ¦ngde (t) Menge (t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (t) Quantity (t) QuantitÃ © (t) QuantitÃ (t) Hoeveelheid (t) Kvalitetsbetegnelse QualitÃ ¤tsbezeichnung Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Quality designation DÃ ©nomination qualitative Designazione qualitativa Kwaliteitsaanduiding PrÃ ¦sentation Verpackung Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã ±Ã Ã · Presentation PrÃ ©sentation Presentazione Verpakking Pris (ECU/100 kg) Preis (ECU/ 1 00 kg) Ã ¤Ã ¹Ã ¼Ã ® (ECU/100 kg) Price (ECU/100 kg) Prix (Ã cus/100 kg) Prezzo (ECU/ 1 00 kg) Prijs (Ecu/ 1 00 kg) 1 a) Eridania Z.N. SpA Corso Andrea PodestÃ 2 16128 Genova b) stabilimento di Russi  Ravenna 10 000 2 Stato sfuso 59,67 2 a) Eridania Z.N. SpA l b) stabilimento di S. Pietro in Casale  Bologna 15 000 2 stato sfuso 59,67 3 a) Eridania Z.N. SpA l b) stabilimento di S. Quirico Trecasali  Parma 15 000 2 stato sfuso 59,67 4 a) Eridania Z.N. SpA l\ \ b) stabilimento di Sarmato  Piacenza 5 000 2 stato sfuso 59,67